*309Judgment (denominated an order), Supreme Court, New York County (Walter B. Tolub, J.), entered April 23, 2004, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul the determination of respondent New York City Planning Commission approving the transfer of the building located at 2 Columbus Circle to respondent New York City Economic Development Corporation for subsequent sale to respondent Museum of Arts and Design, unanimously affirmed, without costs.
The record discloses that before issuing its negative declaration respecting the environmental impact of the proposed property transfer, the lead agency took the required “hard look” at the relevant areas of environmental concern and made a reasoned elaboration of its findings (see Matter of Spitzer v Farrell, 100 NY2d 186, 190 [2003]; Akpan v Koch, 75 NY2d 561, 570 [1990]). In performing the statutorily mandated environmental review, it was appropriate for the lead agency to seek input from agencies with relevant expertise, including the New York City Landmarks Preservation Commission (see Matter of SoHo Alliance v New York City Bd. of Stds. & Appeals, 95 NY2d 437, 442 [2000]), which had twice declined to designate the property a landmark. The record does not support the contention that the lead agency improperly delegated its environmental review responsibilities to the Landmarks Preservation Commission, nor is there merit to the contention that the Landmarks Preservation Commission was obligated to hold a public hearing before declining to calendar a request for the property’s designation as a landmark (see 63 RCNY 1-02). Petitioner’s challenge to the designation of the Deputy Mayor’s Office as the lead agency was improperly raised for the first time in reply, and we decline to reach it (see Lumbermens Mut. Cas. Co. v Morse Shoe Co., 218 AD2d 624, 625-626 [1995]). Concur — Andrias, J.P, Marlow, Ellerin, Nardelli and Sweeny, JJ. [See 3 Misc 3d 1102(A), 2004 NY Slip Op 50331(U).]